                    IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF HAWAI‘I


GEORGE R. COHN,                                     Case No. 18-cv-00487-DKW-KSC

               Plaintiff,                           ORDER (1) GRANTING
                                                    APPLICATION TO PROCEED
                                                    WITHOUT PREPAYMENT OF
       v.                                           FEES OR COSTS; (2) DISMISSING
                                                    COMPLAINT WITH LEAVE TO
DAN SMITH,                                          AMEND; AND (3) DENYING
Deputy and Acting Director NPS,                     MOTION FOR APPOINTMENT OF
                                                    COUNSEL 1
               Defendant.




       On December 12, 2018, Plaintiff George R. Cohn, proceeding pro se, filed a

Complaint against Dan Smith, as the Deputy and Acting Director of the National

Park Service (NPS). Dkt. No. 1. Cohn also filed an application to proceed in

forma pauperis (“IFP Application”) and a motion for appointment of counsel. Dkt.

Nos. 2, 3.

I.     The IFP Application

       Federal courts can authorize the commencement of any suit without

prepayment of fees or security by a person who submits an affidavit that

demonstrates an inability to pay. See 28 U.S.C. § 1915(a)(1). While


1
 Pursuant to Local Rule 7.2(d), the Court finds these matters suitable for disposition without a
hearing.
Section 1915(a) does not require a litigant to demonstrate absolute destitution,

Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948), the applicant

must nonetheless show that he is “unable to pay such fees or give security therefor,”

28 U.S.C. § 1915(a).

      In the IFP Application, Cohn states that he last worked in April 2018, last

earned pay in May 2018, and his unemployment insurance ended in July 2018.

Cohn states that he receives $690 per month in social security disability payments.

Further, Cohn states that he has $5,000 in a checking or savings account and owns

$6,500 in an individual retirement account. Cohn also states, in his motion for

appointment of counsel, that his home is valued at $99,000, and he has no

dependents. Further, Cohn states that he has regular monthly expenses of $327 for

AOAO fees, $35 for the bus, $125 for electricity, $60 for a phone, and $225 for

credit cards. Cohn also states that he owes $3,500 in attorney’s fees related to a

probate matter.

      In light of the record set forth above, the Court finds that Cohn has shown an

inability to pay or give security for the $400 filing fee while still affording the

necessities of life. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir.

2015); see also Mosely v. Awerbach, 2006 WL 2375050, at *3 (M.D. Fla. Aug. 15,

2006) (finding that an IFP applicant’s property ownership did not affect her indigent




                                            2
status because she had no net income to allow for payments on any loan against the

property). As a result, the Court GRANTS the IFP Application, Dkt. No. 2.

II.   Screening of Cohn’s Complaint

      The Court subjects each civil action commenced pursuant to 28 U.S.C.

§ 1915(a) to mandatory screening and can order the dismissal of any claims it finds

“frivolous, malicious, failing to state a claim upon which relief may be granted, or

seeking monetary relief from a defendant immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B). In doing so, the Court liberally construes a pro se Complaint.

Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987). However, the Court cannot

act as counsel for a pro se litigant or supply the essential elements of a claim. Pliler

v. Ford, 542 U.S. 225, 231 (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673

F.2d 266, 268 (9th Cir. 1982).

      A.     The Complaint

      In his Complaint, Cohn brings a claim of employment discrimination for

failure to hire on account of his disability. Although the form on which Cohn filed

the Complaint states that the claim is being brought under Title VII of the Civil

Rights Act of 1964 (Title VII), because the claim is premised upon alleged disability

discrimination, the Court construes the claim as having been brought under the

Americans with Disabilities Act (ADA).




                                           3
      Cohn makes the following factual allegations. He was not hired for

“position(s)” at the “Valor in the Pacific group of monuments.” He received a

score of 91, but he did not receive any points for being blind or permanently

disabled. Cohn is a veteran, and he asserts that, as such, he should have received 10

points for being blind, 10 points for being permanently disabled, and 10 points for

being a veteran. For these categories, however, he received 0 points. He further

alleges that he worked at the USS Arizona Museum Association between 1999 and

2000, and he read over 150 books on segregation in the military during the period

1776 to 1954. He also alleges that he filed charges with the Equal Employment

Opportunity Commission (EEOC) or a state agency in 2016.

      The ADA prohibits certain employers from discriminating against a

“qualified individual on the basis of disability in regard to job application

procedures, the hiring, advancement, or discharge of employees, employee

compensation, job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a).

      Under the ADA, Cohn bears the burden of proving that (1) he is disabled

within the meaning of the statute, (2) he is a “qualified individual” under the statute,

and (3) he was discriminated against because of his disability. Bates v. United

Parcel Serv., Inc., 511 F.3d 974, 988 (9th Cir. 2007) (en banc).




                                           4
        First, the ADA defines “disability” as, inter alia, “a physical or mental

impairment that substantially limits one or more major life activities of [an]

individual.” 42 U.S.C. § 12102(1)(A). The ADA states that “seeing” is a major

life activity. Id. § 12102(2)(A). In the Complaint, Cohn alleges that he is “legally

blind.” As a result, for present purposes, the Court finds that Cohn has alleged that

he is disabled under the ADA.

        Second, the ADA defines a “qualified individual” as someone “who, with or

without reasonable accommodation, can perform the essential functions of the

employment position that such individual holds or desires.” 42 U.S.C. § 12111(8).

In the Complaint, Cohn does not allege the essential functions of any employment

position. In fact, Cohn does not even allege the position(s) for which he applied.2

It is, thus, impossible for the Court to assess whether Cohn could perform the

essential functions of any job for which he may have applied.3 As a result, in any

amended complaint he may file, Cohn must allege: (1) the position or positions to

which he applied, (2) the essential functions of the position or positions, and

(3) whether he could perform those essential functions with or without a reasonable

accommodation.

2
  Given that Cohn alleges that he was not hired for “the position(s),” he may have applied for more
than one.
3
  The Court notes that Cohn alleges he previously worked at the USS Arizona Museum Association
and he read a large number of books on segregation in the military. Assuming Cohn made those
allegations in an attempt to suggest he was qualified for the positions for which he applied, it is still
impossible to assess whether his previous employment and reading of books made him qualified
for any position, given that Cohn does not allege the positions for which he applied.
                                                    5
       Third, Cohn alleges that he did not receive points to which he was entitled as a

blind veteran with a permanent disability, and he was not hired for at least one

position. Although these allegations suggest that Cohn is disabled and he was not

hired for a position, there are no allegations that Defendant was aware of his

disability. Cohn appears to allege that he applied for a position or positions through

“USA jobs,” but he does not allege that, in so applying, he informed prospective

employers that he was disabled. Thus, based on the current state of the alleged

facts, the Court cannot say that Cohn has alleged that he was not hired because of his

disability. See Lopez v. Pacific Mar. Ass’n, 657 F.3d 762, 765 (9th Cir. 2011)

(explaining that a plaintiff informing an employer of his protected status after an

employment action had no bearing on whether the employer acted because of the

protected status). Therefore, in any amended complaint he may file, Cohn must

allege whether and how Defendant was aware of his disability. 4



4
 The Court notes that Cohn’s claim may be time-barred. Under the ADA, an individual must
follow the administrative procedures set forth in Title VII. Sharkey v. O’Neal, 778 F.3d 767, 770
(9th Cir. 2015). As a result, an individual is required to file a complaint with the EEOC or an
appropriate state or local agency within, respectively, 180 or 300 days of the alleged unlawful
employment practice. 42 U.S.C. § 2000e-5(e)(1). The individual must then bring a civil suit
within 90 days after the agency or EEOC notifies the individual of his right to sue. Id.
§ 2000e-5(f)(1); see Payan v. Aramark Mgmt. Services Ltd. P’ship, 495 F.3d 1119, 1121 (9th Cir.
2007) (explaining that the 90-day period operates as a “limitations period,” and “[i]f a litigant does
not file suit within ninety days of the date EEOC dismisses a claim, then the action is
time-barred.”) (quotation and alteration omitted). Here, Cohn alleges that he filed charges with
the EEOC or a state agency in 2016. There is, however, no allegation as to when a notice of right
to sue letter was issued or when Cohn received the notice of right to sue letter. Cohn also failed to
attach the notice of right to sue letter to the Complaint. At this juncture, though, the Court does
not dismiss Cohn’s claim on this basis, as compliance with the statute of limitations is not a
pleading requirement. See Payan, 495 F.3d at 1122-23.
                                                  6
       In summary, Cohn’s claim of employment discrimination under the ADA is

DISMISSED WITHOUT PREJUDICE. Cohn may file an amended complaint that

addresses the deficiencies described above.

       Should Cohn choose to file an amended complaint, he may not incorporate

any part of the original complaint, Dkt. No. 1, in the amended complaint. Rather,

all allegations must be re-typed or re-written in their entirety. To the extent a claim

is not re-alleged in an amended complaint, the claim may be deemed voluntarily

dismissed. See Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (en

banc) (stating that claims dismissed with prejudice need not be re-alleged in an

amended complaint to preserve them for appeal, but claims that are voluntarily

dismissed are considered waived if they are not re-pled).

III.   The Motion for Appointment of Counsel

       Cohn has also moved for appointment of counsel in this case. There is no

constitutional right to the appointment of counsel in employment discrimination

cases. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 269 (9th Cir. 1982).

In addition, even if the Court indicates an intention to seek appointment of counsel,

there is no guarantee that any attorney on the Civil Pro Bono Panel for this District

will accept appointment. See Rule 3(D) of the Rules for Civil Pro Bono Panel for

the U.S. Dist. Ct. of Haw. (providing that an attorney selected may accept or decline

appointment within ten days of notice).


                                           7
      Courts generally consider the following three factors in determining whether

to appoint counsel: “(1) the plaintiff’s financial resources; (2) the efforts made by the

plaintiff to secure counsel on his or her own; and (3) the merit of the plaintiff’s

claim.” Johnson v. U.S. Treasury Dep’t, 27 F.3d 415, 416-417 (9th Cir. 1994). A

plaintiff has the burden of persuasion as to all three factors, and an unfavorable

finding as to any one factor may be fatal to the request. See Williams v. 24 Hour

Fitness USA, Inc., 2014 WL 7404604, at *2 (D. Haw. Dec. 30, 2014). “The

decision to appoint counsel is left to the sound discretion of the district court.”

Johnson, 27 F.3d at 416.

      Here, as discussed earlier, Cohn has shown a lack of financial resources at this

time to pay for an attorney’s services. In the motion for appointment of counsel,

Cohn states that he has contacted two attorneys to represent him in this action, and

he appears to state that he has not been able to come to an agreement with any of

them on terms he can afford. He does not state, though, the terms any of the

attorneys have proposed, including whether a contingency fee arrangement has been

discussed. In addition, it does not appear that Cohn has attempted to contact free

legal services such as those provided by Volunteer Legal Services Hawaii or other

referral services in the local legal community. As a result, on the present record, the

Court finds that Cohn has not made a reasonably diligent effort under the

circumstances to obtain counsel. See Williams, 2014 WL 7404604, at *3 (finding


                                            8
that the plaintiff did not make reasonably diligent efforts where he contacted seven

attorneys, and generally asserted that he was unable to find an attorney willing to

represent him on terms that he could afford). Finally, at this early juncture in the

case, where the Court has dismissed Cohn’s claim of employment discrimination for

failing to state a claim for relief, the Court does not find that this action is presently

sufficiently meritorious to warrant appointment of counsel.

      Therefore, with two of the three factors not supporting appointment, the Court

declines to refer Cohn for appointment of counsel and DENIES the motion for

appointment of counsel.

IV.   Conclusion

      Cohn’s application to proceed in forma pauperis, Dkt. No. 2, is GRANTED.

Cohn’s motion for appointment of counsel, Dkt. No. 3, is DENIED.

      The Complaint, Dkt. No. 1, is DISMISSED WITHOUT PREJUDICE with

leave to amend as set forth herein.

      Cohn may have until February 5, 2019 to file an amended complaint. The

Court cautions Cohn that failure to file an amended complaint by February 5,

2019 may result in the automatic dismissal of this action without prejudice.

      IT IS SO ORDERED.

      Dated: January 3, 2019 at Honolulu, Hawai‘i.
